Appeal from an order of the Family Court, Franklin County, entered November 24, 1976, which reduced a prior support order to $30 per week and further ordered the appellant to pay an additional sum of $5 per week to cover arrearages in the sum of $60. We note that although the incomes and expenses of the parties were comparable at the time of the hearing and both were supporting only themselves, the appellant had sole title to and possession of the marital residence, free of liens and encumbrances. The respondent had worked from the time of her marriage to the appellant in 1949 until their separation in 1976. Upon a review of this record in its entirety we cannot say that the Family Court abused its discretion, upon the appellant’s application for a modification of the previous support order, in only reducing the amount of support from $40 to $30 per week (Family *1035Ct Act, § 412). Order affirmed, without costs. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur.